FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


YU-LING TENG,                            No. 14-55558
                Plaintiff-Appellant,
                                            D.C. No.
                v.                       2:09-cv-08537-
                                            AG-RNB
DISTRICT DIRECTOR, US Citizenship
and Immigration Services;
DIRECTOR, US Citizenship and               OPINION
Immigration Services,
              Defendants-Appellees.


     Appeal from the United States District Court
        for the Central District of California
     Andrew J. Guilford, District Judge, Presiding

                Argued and Submitted
        February 8, 2016—Pasadena, California

                     Filed May 4, 2016

 Before: Andrew J. Kleinfeld, M. Margaret McKeown,
          and Sandra S. Ikuta, Circuit Judges.

             Opinion by Judge McKeown
2            TENG V. DISTRICT DIRECTOR, USCIS

                           SUMMARY*


                           Immigration

    The panel affirmed the district court’s dismissal for lack
of subject matter jurisdiction of Yu-Ling Teng’s petition to
require the United States Citizenship and Immigration
Service to amend her date of birth on her naturalization
certificate, which was issued in 1974 by the Immigration and
Naturalization Service.

    The panel held that federal courts lack subject matter
jurisdiction under the Immigration Act of 1990 to modify
naturalization certificates issued by an administrative agency.

    The panel wrote that the courts would have jurisdiction to
modify a certificate issued by a court before 1991, noting that
the panel addressed that different situation in its separate
opinion filed concurrently in Collins v. USCIS, 13-55290,
__F.3d__ (9th Cir. 2016).


                            COUNSEL

Kyle Todd (argued), The Law Offices of Kyle Todd, Los
Angeles, California, for Plaintiff-Appellant.

Robert I. Lester (argued), Assistant United States Attorney,
Los Angeles, California, for Defendant-Appellee.


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              TENG V. DISTRICT DIRECTOR, USCIS               3

                             OPINION

McKeown, Circuit Judge:

    Yu-Ling Teng, a naturalized citizen, wants to change the
birthday listed on her certificate of naturalization. Although
this request is seemingly simple, Teng faces a labyrinthine set
of laws and regulations that have made it impossible for her
to do so. The consequences extend beyond the claimed
inaccuracy on an essential identity document: because the
date of birth on Teng’s naturalization certificate does not
match the date of birth on file with the Social Security
Administration (“SSA”), California has not allowed Teng to
renew her state driver’s license.

    Teng has asked for help from U.S. Citizenship and
Immigration Services (“USCIS”), her state assemblywoman,
and finally the federal courts. She has been rebuffed at every
turn. Her certificate was issued in 1974 by the Immigration
and Naturalization Service (“INS”), an administrative agency,
not by a court.1 This distinction dooms her appeal. We
would entertain her plea if we could, but because federal
courts lack subject matter jurisdiction under the Immigration
Act of 1990 to modify certificates of naturalization that were
issued by an administrative agency, we must deny Teng’s
request.

                           BACKGROUND

    Yu-Ling Teng claims she was born in China on August 9,
1939. Unfortunately for her, this is not the date recorded on
her certificate of naturalization, which says that she was born

 1
     INS was the predecessor agency of USCIS.
4                TENG V. DISTRICT DIRECTOR, USCIS

in 1944. Teng wants to change her naturalization certificate
to reflect the earlier (and, she claims, correct) date.2

    Teng’s problems stem from a discrepancy between the
date she initially provided to the SSA and the date now on file
with USCIS. When Teng first came to the U.S. on a student
visa in 1965, she held a Taiwanese passport that stated she
was born in 1939. The SSA adopted the 1939 birth year and
issued Teng a Social Security card.

    When she applied for a green card in 1974, Teng provided
different information about her date of birth to INS.3 As part
of her application, Teng submitted a declaration from her aunt
that Teng was born on August 9, 1944, and Teng signed off
on that date. Based on these documents, INS issued a green
card that listed her date of birth as August, 9, 1944. Teng
became a U.S. citizen in 2001 and received a naturalization
certificate from INS that adopted 1944 as her birth year.

    Teng tried to renew her California driver’s license in
2004, but according to Teng was denied because USCIS and
the SSA had different birth years on file. To fix the issue,
Teng filed a request for a replacement naturalization
certificate from USCIS. Nearly three years later, she was
interviewed by a USCIS officer. He told her that he had no
authority to change the birth date under agency regulations


 2
   In a post-hearing brief filed with the district court, USCIS disputed that
Teng was born in 1939 and filed documents in support of its position. The
district court did not rely on these documents in its order dismissing
Teng’s petition, and USCIS acknowledged that this factual dispute is not
relevant to the question of subject matter jurisdiction.
    3
        Teng became a lawful permanent resident in 1987.
            TENG V. DISTRICT DIRECTOR, USCIS                   5

because she had signed off on it. Teng’s request to the SSA
to change the date of birth it had on file was also rejected.

    After going back and forth with USCIS, the SSA, and the
California Department of Motor Vehicles (“DMV”) for
almost five years, Teng was finally able to obtain a temporary
driver’s license. However, the license expired less than two
months after it was issued, was “not a verified identification,”
and “[did] not establish eligibility for employment, voter
registration, or public benefits.”

    Teng then turned to her local assemblywoman for help.
A representative from the assemblywoman’s office advised
her to file a petition in federal court against the Department
of Homeland Security, which she did. The district court
dismissed her petition, concluding that it did not have subject
matter jurisdiction to amend an agency-issued naturalization
certificate.

    Finally, Teng appealed to this court. We review de novo
the district court order dismissing Teng’s petition for lack of
subject matter jurisdiction, Tritz v. U.S. Postal Serv., 721 F.3d
1133, 1136 (9th Cir. 2013), and we affirm.

                          ANALYSIS

    This appeal presents a single legal question: do federal
courts have subject matter jurisdiction to order USCIS to
amend agency-issued certificates of naturalization? We are
sympathetic to Teng’s situation. However, in light of
statutory revisions to the immigration code, we hold that
6             TENG V. DISTRICT DIRECTOR, USCIS

federal courts lack jurisdiction to amend agency-issued
naturalization certificates.4

      Until 1991, courts had “[e]xclusive jurisdiction to
naturalize persons as citizens of the United States.” 8 U.S.C.
§ 1421(a) (1988). A citizen who was naturalized by a “court
. . . [was] entitled upon such admission to receive from the
clerk of such court a certificate of naturalization.” Id. § 1449.
Courts also had authority to “to correct, reopen, alter, modify,
or vacate [a] judgment or decree naturalizing such person.”
Id. § 1451(i).

    Although courts had exclusive jurisdiction to naturalize
immigrants before 1991, the executive branch also played an
advisory role. Before filing a petition for naturalization with
the court, an applicant needed to “first file[] an application”
with INS. Id. § 1445(b). INS then conducted a “preliminary
examination[]” and made a recommendation about the
petition. Id. § 1446(b). Only after this process was complete
did the court accept or reject INS’s recommendation by
naturalizing (or declining to naturalize) the immigrant.

    This bifurcated process resulted in wait times of up to two
years for qualified applicants. See H.R. Rep. No. 101-187, at
8 (1989). Congress recognized that the existing two-branch


    4
      The situation is different for a naturalized citizen who holds a
naturalization certificate issued by a court before 1991. In that
circumstance, the court has jurisdiction to modify the certificate in light
of the Immigration Act of 1990’s uncodified savings clause, Pub. L. No.
101-649 § 408, 104 Stat. 4978, 5047 (1990), which preserves the
jurisdiction of the federal courts to modify a court-issued certificate under
the pre-1990 Immigration Act, 8 U.S.C. § 1451(i) (1988). We address this
issue in Collins v. USCIS, No. 13-55290, __F.3d__ (9th Cir. 2016), filed
concurrently with this opinion.
              TENG V. DISTRICT DIRECTOR, USCIS                           7

system was “often times cumbersome and frustrating,” and
that the delays risked affecting “employment opportunities,
travel plans, [] conferring of immigration benefits on
relatives, and . . . [the] right to vote.” Id.

     Accordingly, in the Immigration Act of 1990, Congress
transferred “[t]he sole authority to naturalize persons as
citizens of the United States” from the courts to the executive
branch, effective October 1, 1991. 8 U.S.C. § 1421(a);
104 Stat. at 5008; see also Gorbach v. Reno, 219 F.3d 1087,
1089 (9th Cir. 2000) (en banc) (“[T]he power to naturalize
plainly was shifted by the 1990 amendment from the courts
to the INS.”). In doing so, Congress intended to “streamline[]
the process towards citizenship” by reducing the judiciary’s
involvement in naturalization proceedings. H.R. Rep. No.
101-187, at 8 (1989). “By vesting authority for naturalization
with the Attorney General,” Congress hoped, “the applicant
will be relieved of onerous paperwork burdens, confusing
divisions of responsibilities between the Courts and the
Department of Justice, and unduly lengthy processing times
to achieve their goal of acquiring U.S. citizenship.” Id.

    The result of the legislation was that, going forward, the
federal courts effectively lost jurisdiction over naturalization
proceedings. Today, the “sole authority to naturalize persons
as citizens of the United States is conferred upon the Attorney
General,” not the courts. 8 U.S.C. § 1421(a).5

   5
      Under the revised regime, federal courts do retain some narrow
authority to participate in the naturalization process. For example, the
courts can administer oaths of allegiance, 8 U.S.C. § 1421(b)(1), and can
assert jurisdiction over a naturalization petition if the executive branch
fails to act on an application within 120 days of the applicant’s interview
with the executive branch. See 8 U.S.C. § 1447(b); United States v.
Hovsepian, 359 F.3d 1144, 1159–60 (9th Cir. 2004) (en banc).
8             TENG V. DISTRICT DIRECTOR, USCIS

    The executive branch’s naturalization authority is
extremely broad; for example, the Attorney General provides
new citizens with certificates of naturalization, 8 U.S.C.
§ 1449, and also has the power to cancel those certificates,
8 U.S.C. § 1453.6 As part of these statutory revisions,
Congress has also shifted the power to “correct, reopen, alter,
modify, or vacate an order naturalizing the person” from the
federal courts to the Attorney General. Compare 8 U.S.C.
§ 1451(i) (1988) with 8 U.S.C. § 1451(h).

    As courts of limited jurisdiction, federal courts “possess
only that power authorized by Constitution and statute[.]”
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
(1994). Nothing in the Immigration Act of 1990 grants us
jurisdiction to amend an agency-issued certificate of
naturalization or to order USCIS to do so. But see Collins v.
USCIS, No. 13-55290, __ F.3d __ (9th Cir. 2016). Instead,
the statute vests in the Attorney General the sole jurisdiction
to change agency-issued naturalization certificates. We agree
with our colleagues in the Tenth Circuit that, “when Congress
ended the jurisdiction of district courts to naturalize aliens, it
necessarily ended the jurisdiction to exercise powers
derivative of the power to naturalize, including the power . . .
to modify naturalization documents.” McKenzie v. U.S.
Citizenship & Immigration Servs., 761 F.3d 1149, 1156 (10th
Cir. 2014); see also Gorbach, 219 F.3d at 1094 (writing that
the Immigration Act of 1990 “plainly and unambiguously
gives the Attorney General the power to naturalize citizens
and to cancel certificates of citizenship . . . and plainly and



    6
   The Attorney General does not have authority to actually denaturalize
a citizen; that authority rests with the federal courts. 8 U.S.C. § 1451(a);
Gorbach, 219 F.3d at 1094.
              TENG V. DISTRICT DIRECTOR, USCIS                          9

unambiguously gives to district courts the power to
denaturalize citizens”).

    Teng argues that the district court’s subject matter
jurisdiction is derived from two agency regulations. The first
regulation, 8 C.F.R § 334.16(b), states:

         Amendment of petition for naturalization . . .
         [a]fter final action on petition. Whenever an
         application is made to the court to amend a
         petition for naturalization after final action
         thereon has been taken by the court, a copy of
         the application shall be served upon the
         district director . . . . No objection shall be
         made to the amendment of a petition for
         naturalization after the petitioner for
         naturalization has been admitted to citizenship
         if the motion or application is to correct a
         clerical error arising from oversight or
         omission.

8 C.F.R. § 334.16(b).7

    The second regulation, 8 C.F.R § 338.5, which governs
the “[c]orrection of certificates,” provides:

         (b) Court-issued certificates. If the certificate
         was originally issued by a clerk of court under
         a prior statute and USCIS finds that a


  7
    This regulation was revoked by the agency effective November 28,
2011. See Immigration Benefits Business Transformation, Increment I,
76 Fed. Reg. 53,764, 53,769 (Aug. 29, 2011). Teng filed her district court
petition before this date.
10           TENG V. DISTRICT DIRECTOR, USCIS

       correction is justified . . . , USCIS will
       authorize the issuing court to make the
       necessary correction and to place a dated
       endorsement of the court on the reverse of the
       certificate explaining the correction. The
       authorization will be filed with the
       naturalization record of the court, the
       corrected certificate will be returned to the
       naturalized person, and the duplicate will be
       endorsed to show the date and nature of the
       correction and endorsement made, and then
       returned to USCIS. No fee will be charged the
       naturalized person for the correction.

       (c) USCIS-issued certificates.           If the
       certificate was originally issued by USCIS (or
       its predecessor agency), and USCIS finds that
       a correction was justified, the correction shall
       be made to the certificate and a dated
       endorsement made on the reverse of the
       certificate.

       ...

       (e) Data change. The correction will not be
       deemed to be justified where the naturalized
       person later alleges that the name or date of
       birth which the applicant stated to be his or
       her correct name or date of birth at the time of
       naturalization was not in fact his or her name
       or date of birth at the time of the
       naturalization.

8 C.F.R. § 338.5(b), (c) & (e).
            TENG V. DISTRICT DIRECTOR, USCIS                 11

    These regulations do not create subject matter
jurisdiction. Most importantly, the regulations cannot
override the statute’s clear designation of exclusive
jurisdiction. See United States v. Alisal Water Corp.,
431 F.3d 643, 650 (9th Cir. 2005) (“Congress may negate
district court jurisdiction [b]y virtue of . . . a specific
reference or assignment.” (internal quotation mark and
citation omitted)). The Immigration Act of 1990 explicitly
vests the “sole authority to naturalize persons as citizens of
the United States” in the Attorney General, along with the
power “to correct, reopen, alter, modify, or vacate an order
naturalizing the person.” 8 U.S.C. §§ 1421(a), 1451(h); see
also McKenzie, 761 F.3d at 1156 (“[W]hen Congress ended
the jurisdiction of district courts to naturalize aliens, it
necessarily ended the jurisdiction to exercise powers
derivative of the power to naturalize, including the power . . .
to modify naturalization documents.”).

    Teng also argues that the regulations “imply” subject
matter jurisdiction from another unspecified statutory source.
The problem with this argument is that even on their own
terms, the regulations do not recognize federal court
jurisdiction in the circumstances here. Section 338.5 allows
USCIS (not the courts) to authorize changes to naturalization
certificates, while § 334.16(b) allows courts to “amend a
petition for naturalization after final action thereon has been
taken by the court[.]” 8 C.F.R. § 334.16(b) (emphasis added).
Here, no action has been taken by a court; Teng’s
naturalization proceedings were conducted by the agency and
she received an agency-issued certificate of naturalization.
The plain language of both regulations is consistent with the
principle that federal courts lack jurisdiction to amend
12             TENG V. DISTRICT DIRECTOR, USCIS

agency-issued naturalization certificates.8 Moreover, because
“[o]nly Congress may determine a lower federal court’s
subject-matter jurisdiction,” Kontrick v. Ryan, 540 U.S. 443,
452 (2004), an administrative regulation may not confer
jurisdiction where Congress has not done so. See Opera
Plaza Residential Parcel Homeowners Ass’n v. Hoang,
376 F.3d 831, 837 (9th Cir. 2004) (stating that “a regulation
promulgated by an administrative agency . . . cannot by itself,
in the absence of congressional authorization, confer subject
matter jurisdiction on federal courts”); see also Bowles v.
Russell, 551 U.S. 205, 210–13 (2007).

    Teng’s most sympathetic argument is that the outcome is
unfair, because all she wants is to have consistent dates on her
government documents. Of course, we take no position on
which date is correct or whether she is entitled to any relief.
The lack of jurisdiction precludes us from considering the
merits of her claim. Nevertheless, we agree that Teng has
been subjected to a bureaucratic mess of Gogolian
proportions.9 Under current regulations, USCIS lacks
authority to amend Teng’s naturalization certificate because
Teng gave the agency an incorrect birthday. 8 C.F.R.
§ 338.5(e). And by statute, federal district courts also lack


 8
  Indeed, USCIS repealed § 334.16(b) as “expired and obsolete” in 2011.
USCIS explained that § 334.16(b) was no longer necessary because it
“relate[d] to any ‘petition for naturalization’ filed prior to October 1, 1991.
Such petitions were under the jurisdiction of the naturalization court until
that date.” Immigration Benefits Business Transformation, Increment I,
76 Fed. Reg. at 53,769.
     9
     See, e.g., Nikolai Gogol, The Overcoat (1842). The Overcoat
chronicles a civil servant who is robbed of a new coat, but is turned away
from each potential avenue of relief, echoing Gogol’s recurring theme of
the monolithic, non-responsive bureaucracy of nineteenth-century Russia.
              TENG V. DISTRICT DIRECTOR, USCIS                          13

jurisdiction to amend her agency-issued naturalization
certificate. See 8 U.S.C. § 1451(h); Gorbach, 219 F.3d at
1089. This means that Teng is stuck with a birthday on her
certificate of naturalization that does not match the birthday
on file with the SSA.10

    Teng asserts that an immediate consequence of this
statutory and regulatory scheme is that the REAL ID Act
effectively prevents her from obtaining a permanent,
federally-recognized driver’s license. See Pub. L. 109-13,
119 Stat. 302 (2005). According to Teng, because the SSA
has on file a different birthday than the date listed on her
naturalization certificate, she has been unable to renew her
California driver’s license. This problem is likely to persist
indefinitely.

   Although the district court’s observation that “it might
make sense for the Petitioner to be granted the relief she
seeks” has a certain appeal, we hold only that the district
court lacked subject matter jurisdiction under the Immigration
Act to consider the merits and weigh whether USCIS should
change an agency-issued certificate of naturalization.11 Teng


  10
     Teng may also be stymied in her effort to get the SSA to effect a
birthday change, as her sister recently found two Taiwanese documents (a
Teng Family birthrole and a Taiwanese residence register book) that show
Teng’s birthday to be August 9, 1939—the date on file with the SSA.
 11
   In her opening brief, Teng writes in passing that the district court also
had subject matter jurisdiction under 28 U.S.C. § 2201 (the Declaratory
Judgment Act), and 5 U.S.C. §§ 555 and 701 et seq. (the Administrative
Procedure Act). She neither develops these claims nor responds to the
government’s assertion that she has waived this argument on appeal. We
conclude that Teng waived this argument. See Pierce v. Multnomah
County, 76 F.3d 1032, 1037 n.3 (9th Cir. 1996).
14         TENG V. DISTRICT DIRECTOR, USCIS

may be able to pursue other avenues of relief, such as a
private congressional bill, congressional reform, or an
administrative or constitutional challenge. But those
potential remedies are beyond our jurisdiction and beyond our
purview in this appeal.

     AFFIRMED.